 In the -Mattel;., of S & S CONE CORPORATIONandUNITED CANDY &CONFECTIONERYEMPLOYEES'UNION, LOCAL 50, CIOCase No. 2-R-4122.Decided July 13,1944Tenzer, Greenblatt, Fallon & Kaplan,byMr. Nathaniel R. Kaplan,of New-York City,for the Company.Liebowitz & Schunurn, by Messrs. Hermann PerlmutterandSimonLiebowitz,of New York City, for the CIO.Buitenkan,t& Cohen,byMessrs. Jacques B iitenkantandArnoldCohen,of New York City, andM11r.David H. Ge f ter,of New York City,for'the AFL.Mr. Robert,Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATEMENT OF THE CASEUpon an amended petition duly filed by UnitedCandy &Confec-tionery Employees Union, Local 50, CIO,herein called the CIO, calleging that a question affecting'commerce had arisen concerning therepresentation of employees of S & S Cone Corporation,New YorkCity, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon clue notice—before John J.Cuneo, Trial Examiner.'Said hearing was held atNew' York City,on May 23 and 24, 1944.The Company,the CIO,and Candy & Con-fectioneryWorkersUnion,Local No. 452, AFL,herein called theAFL, appeared and participated.All parties were afforded fullopportunity to be heard,'to examine and cross-examine witnesses, to,introduce evidence bearing on the issues,and to file briefs with theBoard.The AFL moved to dismiss the petition and ruling on said-,motion was referred to the Board by the Trial Examiner.For thereasons stated hereinafter,the motion is,hereby denied.The AFLrequested oral argument.This request is hereby denied.Upon the entire record in the case,the Board makes the following57 N. L.R. B., No. 48.260, S & 'S. CONE CORPORATION\,FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY-261-S & S Cone Corporation is a New York corporation having its prin-cipal office and place of business in NeW York City, where it is engagedin the manufacture of ice cream cones and wafers.During the-12-month period ending May 1, 1944, the Company purchased rawmaterials consisting of flour, sugar, and shortening valued in excessof $100,000, approximately 50 percent of which was shipped to it fromplaces outside the State of New York.During that same, period oftime the Company produced finished products valued in excess of,;250,000, about one-third of which was sold and shipped to places`-outside the State of New York.-The Company admits that it is engaged in commerce within the-meaning, of the National Labor Relations Act.II.THE-ORGANIZATIONS INVOLVEDUnited Candy & Confectionery Employees Union, Local 50, affili-nted with the Congress of Industrial Organizations, is a labor organ-ization admitting to membership employees of the Company.Candy & Confectionery'Workers -Union, Local No. 452, affiliatedwith the American Federation of Labor, is a 'labor organization ad-initting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about February 14, 1944, a contract was'executed among theConfectioners Industrial Relations Board, Inc., hereinafter referredto as the Association,' the Company, and the AFL.By its terms,said contract provides for closed, shop. and is to remain effective untilNovember 30, 1945.By'a directive of`the National War Labor Board,Issued February 26, 1944, an application by the Company for per-mission to grant a wage raise to its employees was partially grantedand partially denied.Several weeks thereafter, at the beginning ofApril 1944, a spokesniali for the employees met with the Company'spresident and told him that the employees had' interviewed a NationalWar Labor Board official and had been informed that, notwithstand-ing the directive, it was nevertlieless'possible for the Company to grantad'd'itional raises without violating existing regulations of the NationalWar Labor Board. The Company was,then requested to send a repre,Tlie,Association is'a trade organization of manufacturers in the confectioneryindustry,whose purpose,among other things, Is to act as the collective bargaining agency for itsmembers-The Company became a member of the Association on the same date as theexecution of the contractwith the AFL.^1 262 'DECISIONS OF NATIONAL LABOR RELATIONS BOARD''sentative with' the employees to the offices of the Regional NationalWar Labor Board to explore this possibility.The Company's presi-dent challenged the veracity of the spokesman's statements and re-fused his request.When the Company refused to'discuss the matterany further, a strike was declared.The strike lasted. until May 15,1944, at which time a settlement was reached and the Company, offeredto reinstate all strikers.As of the date of the hearing all but about 1Gemployees had been restored to their jobs and this residue has, been,promised reemployment as soon as the Company's operations permit.On April 4, 1944, the president of the Company was notified by theCIO that it represented a majority of the Company's employees, anda conference to negotiate a contract was arranged for .the followingday.This conference was never held, for on that day, for the firsttime,,the CIO's representatives were informed of the existence of theclosed-shop agreement with the AFL.the CIO filed its petition herein.Both the Company and the AFL contend that their contract of Feb-ruary 14 precludes a present examination into the question concerningrepresentation.We are not of this opinion. , Testimony adduced atthe hearing indicates that, simultaneously with- the execution of thecontract, a parole agreement among the parties was reached suspendingthe effective date of the contract until such time as certain conditionswere met by the AFL; no evidence was adduced establishing that suchconditions had been met. In any event, the record establishes that theparties failed to put into effect the terms and conditions of the contractand that the AFL had not represented, the Company's employeesthereunder prior to April 4, 1944, the date on which notice of the CIO'sconflicting claim to representation was presented to the Company.Aswe have stated recently,2 it is the effective date 'of the contract ratherthan the date of execution which is decisive; the contract must be oper-ative before it can render ineffectual a rival claim to representation.We find, therefore, that the contract of February 14, 1944, constitutesno bar ,to a present determination of representatives.J he AFL further contends that the doctrine of theAmerican Newscases is applicable to the case at bar and hence moves for a dismissalof the petition on the ground that the CIO encouraged and, agreed torepresent- employees out on strike,as a result,of, their dissatisfaction,-with, the directive of the National,War Labor Board.We have gravedoubts, although we do' not here determine,, thatthe principle, ex-pressed inAmerican Newsis applicable to representation proceedings.,.2 SeeMatter of Foster-Grant Inc.,54W.L.R. B.-802;, andMatter of Kimberly-Clark=Corporation,55 N. L.,R. B. 521. ,,aMatter ofAmerican News Co., Inc.,55 N.,L.,R. B. 1802. S & S CONE- CORPORATION263However, assuming,arguendo,that such is the case, it would clearlyhave no application here. In the case cited, the employees struck forthe'express purpose of compelling the employer to,violate the law bygranting increases without authority,whereas, here,a strike was de-clared'not with any illegal purpose but because of the employer'srefusal to prosecute the application for wage increases to the conclu-sidn sought by the employees.Accordingly,we see no merit in theAFL's motion and it is hereby denied.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that both unions represent a substantial number of em-ployees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within the meaningof Section 9 (c) and Section 2 (6) and. (7) of the,Act.,'IV.TIE APPROPRIATE UNITThe CIO seeks a unit consisting of all production and maintenanceemployees including drivers and helpers, but excluding office clericals-,and supervisory employees. Neither the Company nor the AFL dis-putes the propriety of this unit except that they would include two"working foremen' whom the CIO would exclude.The Company employs, two foremen, one of whom is employed on:the day shift and the other on the night shift.According to the Com-pany, neither is a supervisory employee, although both are classifiedon its pay roll as "working foremen" and in its'- application to theNational War Labor Board as "foremen." The evidence discloses thatthe day foreman repairs' broken machines but spends most of his, time`in supervision; that he is a salaried' employee who receives 30 to 40. `and that on occasion he has hired 'employees.As to the nightjore-man, the record shows that he is the only employee on the night shiftwho gives orders to the other employees; that he is hourly paid butreceives about 10 percent more than the employees whom he super-vises; and that he has the authority to grant overtime to the employeesand also has the power, which he has exercised, to discharge'employees.Under' these circumstances we'are convinced, and find, that Ithe two'='The Field Examiner'reportedthat the CIOof,which bore the names of persons appearing on the Company's pay roll of March 29, 1944,which contained the names of 44''employ'ees in the appropriate unit, and that the cardswere alldated bet*deen,April 3 andApril 6, 1944.The AFLsubmitted 24 authorization cards, 23 of which bore the names of personsappear-ing on the aforesaid pay roll.Six cards were dated betweenApril4 and April 8, 1944,and 17,cards were undated. ' .264DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking foremen are supervisory employees and we shall thereforeexclude them from the unit.We find that all production and maintenance employees of the Com-pany including drivers and helpers, but excluding office clericals, work-ing foremen, and any other supervisory employees with authority tohire, promote,' discharge, discipline, or otherwise effect changes in the-status of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION! OF REPRESENTATIVESIt is urged by the AFL that only those employees who did not strike-plus the employees who were hired by the Company as replacementsbe permitted to vote in the election.The AFL further contends thatin any event the employees who were on strike and who have, as yet,-not been rehired, be declared ineligible to vote.. The CIO on the otherhand contends that the employees who were hired as replacements-during the pendency of the strike be deprived of their opportunity tovote.We. find no merit in either contention.The Company in set-tling its strike offered reemployment to all its employees and has infact rehired all but a few of them whom it placed on a preferential listfor reemployment as soon as operations permit.Under our well-set--tled practice we shall declare eligible to vote all persons currentlyemployed by the Company, including those on the preferential list .5We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election,herein, including those employees on a preferential list for reemploy-ment, subject to the limitations and additions set forth in the Direc--tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,.and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with S & S Cone Cor-poration, New York City, an election by secret ballot shall be conducted.as early as possible, but not later than thirty (30) days from the date,of this Direction, under the direction and supervision of theRegional5 SeeMatterof RudolphWurlitzer Company,32 N. L. R. B. 163. S & S CONE CORPORATION265Director for the Second Region,National Labor Relations Board, and subject to Article III, Sections-10 and 11, of said Rules and Regulations,among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including those employees who were on strike 2nd have not yetbeen rehired,including employees who did not work during the saidpay-roll period because they were ill or on vacation or temporarily-laid off,and including employees in the armed forces of the UnitedStates who present themselvesin person at the polls, but excluding-those employeeswho have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determinewhether theydesire to be represented by Local 50, C107'or by Candy & ConfectioneryWorkersUnion, Local No. 452, AFL,.for the purposes of collective bargaining or by neither.sA request to appear thus on the ballot is hereby granted.